CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Prospectuses and Statement of Additional Information constituting parts of this Post-Effective Amendment No. 98 to the Registration Statement on Form N-1A (the Registration Statement) of our reports dated December 16, 2013, relating to the financial statements and financial highlights appearing in the October 31, 2013 Annual Reports to Shareholders of Vanguard European Stock Index Fund, Vanguard Pacific Stock Index Fund, Vanguard Emerging Markets Stock Index Fund, Vanguard FTSE All-World ex-US Index Fund, Vanguard Total World Stock Index Fund, Vanguard FTSE All-World ex-US Small-Cap Index Fund and Vanguard Global ex-U.S. Real Estate Index Fund (comprising Vanguard International Equity Index Funds), which reports are also incorporated by reference into the Registration Statement. We also consent to the references to us under the heading Financial Highlights in the Prospectuses and under the headings Financial Statements and Service ProvidersIndependent Registered Public Accounting Firm in the Statement of Additional Information. /s/ PricewaterhouseCoopers LLP Philadelphia, PA February 25, 2014
